EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter Sistare on 1/13/2022.

The application has been amended as follows: 
	Claims 1-16: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 17: The prior art, taken alone or in combination, fails to teach that the processor programmed to: acquire information on the material of the molten metal; and acquire the correction value stored in the memory based on the information on the material acquired by the acquisition unit, and output a temperature after correction based on the acquired correction value and the signal related to the temperature; in combination with other claimed elements as set forth in claim 17.

	The closest prior arts are Stofanak et al. (US 6,197,086 B1, hereinafter Stofanak, previously cited) and Nishida et al. (US 2018/0009027 A1, hereinafter Nishida, previously 
	However, Stofanak in view of Nishida fails to teach or suggest that the processor programmed to: acquire information on the material of the molten metal; and acquire the correction value stored in the memory based on the information on the material acquired by the acquisition unit, and output a temperature after correction based on the acquired correction value and the signal related to the temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/13/2022